PER curiam :
Por falta de debida asistencia legal el apelan-te impugnó mediante hábeas corpus la sentencia de reclusión *551perpetua que le fuera impuesta por el delito de asesinato en primer grado, previa convicción por un jurado. Esta sen-tencia fue objeto de un recurso de apelación ante este Tribunal, y confirmada después de considerados los errores apuntados. Pueblo v. Julio de Jesús Figueroa, apelación Núm. 16,648, sentencia de 18 de enero de 1960.
En el presente recurso apunta que el tribunal de instancia erró al resolver que tuvo adecuada asistencia legal durante el curso del juicio. No le asiste la razón. La prueba presen-tada señala que el abogado que le defendió conferenció con el apelante en varias ocasiones, y específicamente el día del jui-cio por un período de alrededor de tres horas; que examinaron detenidamente una confesión que se había prestado durante la investigación del delito; que se impugnó su voluntariedad y la legitimidad de algunas partes de la misma; que el proceso duró tres días y que el apelante manifestó no disponer de tes-tigos de defensa. En realidad, la queja del apelante se reduce a que no se le rebajó la calificación del delito a homicidio voluntario, pero su abogado lo intentó y el fiscal formuló obje-ción a ello.
No se cometió el error apuntado, Hernández v. Delgado, 82 D.P.R. 488 (1961).

Se confirmará la sentencia dictada por él Tribunal Superior, Sala de Bayamón, en 7 de agosto de 1961.